IN THE SUPREME COURT OF TEXAS

                                 No. 10-0077

             IN RE  PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  February
1, 2010, is granted in part.   The order granting  defendants  Michella  and
William Young's motion to compel, dated January 14, 2010, in Cause  No.  DC-
08-01133,  styled  Progressive  County  Mutual  Insurance  Co.   v.   Steven
Anderson, et al., in the 191st District Court of Dallas  County,  Texas,  is
stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before February 16, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this February 05, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Jessica Hamby, Deputy Clerk